      Case 1:17-cv-00395-JCH-JHR Document 68 Filed 01/07/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

MATTHEW DONLIN,

                Plaintiff,
                                                Case No. 1:17-cv-00395-JCH-JHR
vs.

PETCO ANIMAL SUPPLIES STORES,
INC., A FOREIGN, PROFIT
CORPORATION,

                Defendant.

               OPPOSED MOTION TO CONTINUE TRIAL SETTING

         Defendant Petco Animal Supplies Stores, Inc. (“Defendant”), moves the Court to

continue the Trial currently set for February 24, 2020 at 9:00 a.m. and the related Call of

the Calendar on February 6, 2020 at 1:30 p.m. The grounds for this Motion are set forth

below.

         1.     On May 14, 2018, Defendant filed its Motion for Summary Judgment

(Doc. 52), seeking dismissal of each of Plaintiff’s separate claims, including claims of

disability discrimination under the Americans with Disabilities Act and the New Mexico
Human Rights Act; interference with rights granted under the Family Medical Leave Act;

and a state law claim of retaliatory discharge. Notice of Completion of Briefing was filed

on June 18, 2018 (Doc. 57). The Court has not ruled on the Defendant’s motion for

summary judgement.

         2.     On April 8, 2019, the Court issued an Order Setting Rule 16 Settlement

Conference (Doc. 63). The Rule 16 Settlement Conference took place on June 5, 2019,

the parties were unsuccessful at reaching a settlement agreement.

         3.     On August 7, 2019, the Court issued its Trial Notice (Doc. 66), setting

Jury Selection and Trial in this case on February 24, 2020, on a trialing docket, in

                                            1
   Case 1:17-cv-00395-JCH-JHR Document 68 Filed 01/07/20 Page 2 of 3




Albuquerque, New Mexico. The Call of Calendar is set in this case on February 6,

2020.Under the current Pretrial Deadlines (Doc. 66-1), the parties must exchange witness

lists and exhibits, submit notices of depositions to be used at trial, and file their respective

Motions in Limine by January 31, 2020.

       4.      A ruling on Defendant’s motion for summary judgment may substantially

narrow the issues for trial. Such ruling may significantly alter Defendant’s witnesses for

trial (all of whom must travel from out-of-state), the parties exhibits and depositions to be

used at trial, the nature and number of motions in limine, and the number of trial days.

       5.      This is the third request for extension. On January 31, 2018, the Court

extended discovery deadlines and continued the trial setting (Doc. 49) after the Parties

jointly moved the court for an extension to allow additional time for the Parties to

conduct depositions. On April 9, 2019, the Court vacated the trial setting (Doc. 64) in

light of the pending ruling on Defendant’s motion for summary judgment.

       6.      Counsel for Plaintiff does not concur in the requested relief.

       WHEREFORE, Defendant respectfully requests that the Court continue the

current Trial Setting and related pretrial deadlines, to allow the court to rule on

Defendants motion for summary judgment, together with such further relief as the Court

deems just in the circumstances.


       Respectfully submitted this 7th day of January, 2020.

                                                     /s/ R. Shawn Oller
                                                     R. Shawn Oller (N.M. Bar No. 8787)
                                                     soller@littler.com
                                                     Misty L. Leslie (pro hac vice)
                                                     mleslie@littler.com
                                                     LITTLER MENDELSON, P.C.
                                                     2425 East Camelback Road, Suite 900
                                                     Phoenix, AZ 85016
                                                     602.474.3600 (Telephone)
                                                     602.957.1801 (Facsimile)

                                                     Attorneys for Defendant
                                                     Petco Animal Supplies Stores, Inc.

                                               2
    Case 1:17-cv-00395-JCH-JHR Document 68 Filed 01/07/20 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that on January 7, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, and mailed a copy of the foregoing by
United States Postal Service to the following if a non CM/ECF participant:

                                  Christopher M. Moody
                               MOODY & WARNER, P.C.
                               4169 Montgomery Blvd. N.E.
                                 Albuquerque, NM 87109
                                 moody@nmlaborlaw.com

                                                     /s/ Sara Jurecki


4839-3756-5360.2 060429.1169




                                            3
